PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/036,031
Filing Date: 16 Jul 2018
Appellant(s): Royal Caribbean Cruises Ltd.



__________________
Steven M. Greenberg
Reg. No. 44, 725
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 15, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 5, 2021, from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims:

Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to an ineligible abstract idea.  
Claims 1-3, 5, 7-9, 11, 13-15, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0154797 A1 to Kern et al. (hereinafter ‘KERN’) in view of US 2011/0161116 A1 to Peak et al. (hereinafter ‘PEAK’) and US 2015/0106378 A1 to Clark et al. (hereinafter ‘CLARK’).
Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0154797 A1 to KERN et al. in view of US 2011/0161116 A1 to PEAK et al. and US 2015/0106378 A1 to CLARK et al. as applied to claim 1 above, and further in view of US 8,793,151 B2 to DelZoppo et al. (hereinafter ‘DELZOPPO’).
Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0154797 A1 to KERN et al. in view of US 2011/0161116 A1 to PEAK et al. and US 2015/0106378 A1 to CLARK et al.  as applied to claim 1 above, and further in view of US 2015/0287142 A1 to Brown (hereinafter ‘BROWN’).

(2) Response to Argument
 35 USC §101 Rejection
The Appellant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims recite an improvement in the technical field of risk prediction.  See Brief pp. 8-9.  In response, the Examiner submits that risk prediction is not a technical field.  The present claims recite steps for assessing risk based on keyword frequency from documents.  Implementation of the claimed process essentially involves counting certain keywords in travel logs.  The steps of the claims could be implemented manually or on paper, but a general purpose computer is recited for implementation.  Therefore, the claimed process is not rooted in computer technology.  The claims do not recite an improvement to a technology or technical field.  The Appellant disagrees with this assessment by the Examiner, and contends that risk assessment of tours is a technical field.  See Brief pp. 9-10.  For support, the Appellant refers to international standards in the field, as well as other patents issued by the USPTO.  In response, the Examiner submits that the presence of standards does not necessarily imply that a field or subject is technical in nature.  Moreover, the use of keyword frequency in the claims relies heavily on language interpretation, which is generally not understood to be a hard science or technical field.  Any other patents issued by the USPTO with related subject matter are not the focus of this prosecution; and those patents or patent applications are not currently under consideration for subject matter eligibility before the Board.  However, the Examiner points to MPEP §2106.05(B), which discusses the Alice Corp. case, where claims directed to settlement risk were found to be ineligible.  The present claims are similarly directed to risk assessment.  In addition, both the present claims and the claims from Alice Corp. involve business management processes that aid in managing business outcomes.    
The Appellant further contends that the Final Office Action concludes that the claimed steps could be performed in the mind alone.  See Brief p. 10.  In response, the Examiner submits that no such allegation has been made.  The Final Office Action (11/5/2021) concludes that the claims are directed to a certain method of organizing human activity that is similar to reading textual commentary and counting keywords.  See Final Rejection p. 4.  The Final Rejection does not allege that the claimed process is solely a mental or that all the steps are necessarily performed mentally.  The Examiner further notes that prior art analysis and subject matter eligibility analysis are separate and distinct.  The use of multiple references in a prior art rejection does not imply subject matter eligibility.

35 USC §103 Rejection
The Appellant traverses the rejection of independent claims 1, 7, and 13 as being obvious over Kern in view of Peak and Clark; contending that the skilled artisan would not have understood Kern’s frequency analysis to involve a risk score.  See Brief p. 11.  In response, the Examiner points to ¶[0028] & [0054] of Kern, which discusses data from records that involves operational loss and risks.   This may include future operational loss.  See Kern ¶[0004], [0043], [0060] and [0069]).  The keywords are used to identify the significant risks to an enterprise.  See Kern ¶[0076].  Therefore, the skilled artisan would have understood that Kern’s analysis involves risk.  For example, if the keyword “terrible” occurs a certain number of times (see Kern ¶[0039]), then that is used to evaluate the record.  Words like “terrible” and “audit” are used, and if the terms are overrepresented or underrepresented, then an administrator my find this to be significant.  See ¶[0072].  Contrary to the Appellant’s assertions, the clear interpretation of Kern is that keyword frequency is evaluated in documents to assess risk.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.